DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
The previous action indicated that restriction to one of the claimed inventions was required under 35 U.S.C. 121.  Applicant's election with traverse of Group I (Claims 1, 2, 11, and 12) in the reply filed on 20/21/21 is acknowledged.  The traversal is on the ground(s) that it is discretional and it would not be burdensome for the Examiner to search and examiner the multiple groups.  This is not found persuasive because as explained previously the searches required for the several groups are different.  For example, the subject matter of Group II requires searching a feeding roller that is movable as claimed. The subject matter of Group III requires searching an opened/closed member with its claimed relationships. The same text searches and classification searches for Group I would not encompass the subject matter of the other groups. Accordingly, there would be serious search and examination burden for the Examiner if a restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the image forming apparatus and image forming portion (of claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki et al. US 6,260,839 (“Araki”).
Regarding claim 1, Araki disclosed a sheet feeding apparatus comprising:
a stacking portion (3b) in which a sheet is stacked; 
a feeding roller (5) configured to feed the sheet stacked in the stacking portion; 
a conveying roller (6) configured to convey the sheet fed by the feeding roller; 
a separating roller (7) which forms a nip portion by pressing the conveying roller and separates the sheet conveyed by the conveying roller one by one in the nip portion; 
a moving portion (column 6, first paragraph) configured to move the stacking portion from a first position at which the sheet stacked in the stacking portion and the feeding roller are separated from each other to a second position at which the sheet stacked in the stacking portion abuts on the feeding roller (Figure 2); and 
a cover member (4) which is movable between a third position to cover a rotation shaft of the separating roller and a fourth position to expose the rotation shaft of the separating roller (Figures 2 and 3), wherein the cover member placed in the fourth position (in phantom in Figure 2) moves to the third position (shown in solid lines in Figure 2) along with movement of the stacking portion from the first position (in phantom in Figure 2) to the second position (shown in solid lines in Figure 2).
Regarding claim 1, Araki disclosed the cover member is rotatably supported (about 1b), and the cover member rotates from the fourth position to the third position by an abutment of the stacking portion on the cover member placed in the fourth 
Regarding claim 11, Araki disclosed an image reading apparatus comprising: an image reading portion configured to read an image on a sheet (see the first paragraph of column 1); and a sheet feeding apparatus configured to feed the sheet toward the image reading portion, the sheet feeding apparatus including a stacking portion (3b) in which the sheet is stacked, a feeding roller (5) configured to feed the sheet stacked in the stacking portion, a conveying roller (6) configured to convey the sheet fed by the feeding roller, a separating roller (7) which forms a nip portion by pressing the conveying roller and separates the sheet conveyed by the conveying roller one by one in the nip portion, a moving portion (as discussed above) configured to move the stacking portion from a first position at which the sheet stacked in the stacking portion and the feeding roller are separated from each other to a second position at which the sheet stacked in the stacking portion abuts on the feeding roller, and a cover member (4) that which is movable between a third position to cover a rotation shaft of the separating roller and a fourth position to expose the rotation shaft of the separating roller, wherein the cover member placed in the fourth position moves to the third position along with movement of the stacking portion from the first position to the second position (as discussed above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki in view of Kuo et al. US 6,349,931 (“Kuo”).
Regarding claim 12, Araki disclosed a sheet feeding apparatus configured to feed a sheet, the sheet feeding apparatus including a stacking portion (3b) in which a sheet is stacked, a feeding roller (5) configured to feed the sheet stacked in the stacking portion, a conveying roller (6) configured to convey the sheet fed by the feeding roller, a separating roller (7) which forms a nip portion by pressing the conveying roller and separates the sheet conveyed by the conveying roller one by one in the nip portion, a moving portion (as discussed above) configured to move the stacking portion from a first position at which the sheet stacked in the stacking portion and the feeding roller are separated from each other to a second position at which the sheet stacked in the stacking portion abuts on the feeding roller, and a cover member (4) which is movable between a third position to cover a rotation shaft of the separating roller and a fourth position to expose the rotation shaft of the separating roller, wherein the cover member placed in the fourth position moves to the third position along with movement of the stacking portion from the first position to the second position (as discussed above). 
Araki referenced the use of copying machines but did not appear to teach an image forming portion.  Kuo teaches feeding towards an image forming apparatus having an image forming portion configured to form an image (column 1, second paragraph).  It would have been obvious to one of ordinary skill in the art at the time of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HOWARD J SANDERS/           Primary Examiner, Art Unit 3653